Citation Nr: 0628215	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  03-09 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as 
a manifestation of a chronic undiagnosed illness resulting 
from service in the Persian Gulf War.

2.  Entitlement to service connection for memory loss, 
claimed as a manifestation of a chronic undiagnosed illness 
resulting from service in the Persian Gulf War.

3.  Entitlement to service connection for joint and/or muscle 
pain, claimed as a manifestation of a chronic undiagnosed 
illness resulting from service in the Persian Gulf War.

4.  Entitlement to service connection for leg cramps, claimed 
as a manifestation of a chronic undiagnosed illness resulting 
from service in the Persian Gulf War.





ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from April 1975 to April 
1979 and from October 1979 to January 1997.

This matter originates from an October 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  In April 2004, the 
Board of Veterans' Appeals (Board) remanded the above issues 
to the RO for additional development.  The RO has conducted 
additional development and the case has been returned to the 
Board for further appellate consideration.

The Board finds that additional development is still 
necessary, as will be explained below.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.

The issue of entitlement to service connection for headaches 
was previously before the Board and remanded to the RO in 
April 2004.  In a January 2006 rating decision, the RO 
awarded service connection for headaches.  As this is a full 
grant of benefits on this claim, the matter is no longer 
before the Board.  In addition, the January 2006 rating 
decision granted service connection for bilateral knee 
disorders, but continued to deny service connection for the 
hips and other joint/muscle pain and leg cramps.  Thus, 
entitlement to service connection for joint/muscle pain and 
leg cramps continues to be in appellate status, though the 
knee joints are no longer at issue.




REMAND

VA neurological examination in June 2004 indicates that the 
veteran had major depressive disorder.  It was noted that the 
subjectively poor memory and concentration with no objective 
evidence of dementia by examination were likely secondary to 
his depression.  Thus, it was determined that depression 
started in service.  However, there are some contradictory 
records which were not addressed by this examiner.  
Specifically, an October 1996 report of medical history 
indicates that he denied having depression/excessive worry or 
nervous trouble of any sort (though he did report having 
memory loss and sleep trouble).  A diagnosis of depression 
was not provided at any time during service.  In addition, it 
is noted that VA psychiatric examination in May 1997 
indicates that the veteran did not have a psychiatric 
disorder.  Diagnosis of depression is not shown until several 
years after separation from service.  Given this, the Board 
requests further clarification from the examiner.    

With regard to the July 2005 Persian Gulf examination, the 
Board also finds that further explanation is necessary.  On 
review of systems, the examiner noted that the veteran did 
not volunteer complaints of fatigue.  On assessment, the 
examiner stated that the symptoms of fatigue were not 
present.  It is not clear if this assessment is based on the 
veteran's failure to volunteer information regarding fatigue, 
or if the veteran specifically denied fatigue.  If this 
condition is no longer existent, it should be clearly stated 
on the examination report.  Moreover, the examiner appeared 
to confine his review as to whether the veteran suffered from 
chronic fatigue syndrome, rather than considering the 
possibility of an undiagnosed illness manifested by fatigue.  
Thus, clarification is necessary.

In answering the question of whether or not the veteran had 
an undiagnosed illness, the July 2005 examination report 
indicates that undiagnosed illness manifesting prior to 
December 31, 2001, was not evident from the record.  However, 
current regulation does not require that the symptoms of 
undiagnosed illness be manifested prior to December 2001.  
38 C.F.R. § 3.317 (2005).  Thus, the examiner must consider 
the evidence both before and after December 2001 in 
determining whether any of the veteran's symptoms are a 
manifestation of undiagnosed illness.    

In addition, the July 2005 examiner noted that there was an 
unresolved laboratory abnormality with a Westergren 
sedimentation rate of 53, and repeat testing was recommended 
for possible fibromyalgia.  An August 2005 addendum by a 
different physician indicates that the July 2005 examination 
had been reviewed; that according to the examination, there 
was no evidence of peripheral joint involvement; that given 
the history and absence of synovitis by examination, an 
elevated sedimentation rate could not be attributed to 
inflammatory arthritis; and that an elevated sedimentation 
rate had multiple causes.  Given that the regulation 
recognizes that one of the characteristics of undiagnosed 
illness is inconsistent demonstration of laboratory 
abnormalities, the Board requests that the examiner address 
this abnormality in the sedimentation rate in light of the 
veteran's claim for service connection undiagnosed illness.  

Further, the July 2005 VA examination, while stating that the 
veteran had hip pain on marked rotation, also states that the 
veteran winced but then stated that it did not hurt.  The 
service medical records document treatment for pain in the 
hips on numerous occasions.  The examiner is asked to 
specifically indicate whether the veteran has any disorder of 
the hips unrelated to undiagnosed illness and his lumbar 
spine disorder, and if so, whether such disorder was first 
manifested in service.  If any symptoms in the hips are 
related to the lumbar spine or a manifestation of undiagnosed 
illness, the examiner should so indicate.  

In August 2004, computer generated VA treatment records dated 
between July 1997 and August 2004 were associated with the 
claims file.  In January 2006, the RO obtained a copy of an 
x-ray report dated in June 1997.  In March 2006, the RO 
obtained additional x-ray reports dated in May and June 1997.  
It is not clear why these additional records dated in 1997 
were not part of the records obtained in August 2004.  On 
closer examination of the record, it appears that the VA 
records obtained by the RO are still not complete.  There are 
VA treatment records dated in 1998, some of which were 
submitted by the veteran himself, none of which was in the 
records obtained by the RO.  In particular, in January 1999, 
the veteran submitted a December 1998 handwritten VA 
treatment record, as well as VA documentation indicating he 
had received outpatient treatment in June 1998 and an MRI in 
March 1998.  None of these reports are contained in the 
records obtained by the RO, and although the veteran has 
submitted the results of the March 1998 MRI, the June 1998 
treatment report is not in the claims file.  In addition, the 
veteran submitted a report which indicates that he had chest 
x-rays in April 1997.  Again, though the result of this chest 
x-ray is briefly noted on the document submitted by the 
veteran, report of this x-ray was not within the records 
obtained by the RO.  Given these facts, the Board finds that 
it is necessary that the RO obtain the veteran's VA medical 
files from the appropriate VA medical centers and associate 
with the claims file copies of all treatment records not 
already of record.  

Since the Board has determined that medical examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2005) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2005) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for an examination scheduled in conjunction with a 
claim for a benefit which was previously disallowed, the 
claim shall be denied.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
claim for service connection.  The RO must correct any 
defects in VCAA notices previously provided the veteran.  


Accordingly, the case is REMANDED for the following action:

1.	The RO is to send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO is to obtain copies of all 
outstanding VA medical records from the 
veteran's VA medical file, to include 
June 1998 treatment report.  

3.	a.  If the physician (examiner) who 
conducted the June 2004 VA examination 
is available, that physician should be 
asked to provide an addendum report 
providing additional explanation for 
his finding.  Specifically, he should 
be asked to provide further explanation 
for his finding that depression was 
manifested in service in light of the 
May 1997 psychiatric examination which 
indicated that there was no psychiatric 
disorder present.  Prior to preparation 
of the addendum, the claims folder must 
be made available to the physician for 
review of the case.  He must provide a 
clear explanation for each finding and 
opinion expressed.  

b.  If the physician who conducted the 
June 2004 VA examination is not 
available, the veteran should be 
scheduled for a VA psychiatric 
examination.  Prior to the examination, 
the claims folder must be made 
available to the physician for review 
of the case.  The physician is asked to 
provide a diagnosis of the disability 
which causes memory loss.  If the 
examiner determines that memory loss is 
caused by depression, the examiner is 
asked to indicate whether it is at 
least as likely as not (50 percent 
probability or more) that depression 
was first manifested in service or to a 
degree of 10 percent or more within one 
year of separation from service.  The 
examiner is specifically asked to 
address the pertinent service medical 
records as well as the May 1997 VA 
examination which showed no psychiatric 
disorder.  Any difference in opinion 
with prior medical findings should be 
clearly explained.  If the examiner 
finds that the memory loss is not due 
to depression but rather another 
disorder, the examiner should so 
indicate and identify such disorder.  
The examiner should also state whether 
it is at least as likely as not (50 
percent probability or more) that the 
disorder causing memory loss was first 
manifested in service or is due to 
disease or injury sustained in service.  
The examiner must provide a clear 
explanation for each finding and 
opinion expressed.  

4.	If the physician who conducted the July 
2005 examination is available, the RO 
should request that an addendum be 
prepared providing additional 
explanation for his finding consistent 
with the below instructions.  If he is 
not available, the veteran should be 
scheduled for another VA examination.  
Prior to the examination (or 
preparation of addendum), the claims 
folder must be made available to the 
physician for review of the case.  

The physician is asked to indicate 
whether it is at least as likely as not 
(50 percent probability or more) that 
any current disorder manifested by 
fatigue, joint and/or muscle pain 
(other than the knees, the spine, and 
the feet), leg cramps, and/or memory 
loss, constitutes an undiagnosed 
illness resulting from service in the 
Persian Gulf War, or whether any 
current disorder manifested by fatigue, 
joint and/or muscle pain (with the 
exception of the above-mentioned 
joints), leg cramps, or memory loss, is 
otherwise related to the veteran's 
service in the Persian Gulf.  In 
answering this question, the examiner 
is specifically asked to consider and 
address any unresolved laboratory 
abnormalities (e.g., Westergren 
sedimentation rate of 53).  In 
addition, the examiner is asked to 
indicate if it is at least as likely as 
not (50 percent probability or more) 
that any of the above-noted symptoms 
are due to tuberculosis which was first 
manifested in service.  Further, the 
examiner is asked to specify whether 
the veteran has any disorder of the 
hips unrelated to undiagnosed illness 
or the disorder of the spine.  If so, 
the examiner is to indicate the 
diagnosis of that disorder and state 
whether it is at least as likely as not 
(50 percent probability or more) that 
such disorder was first manifested in 
service.  Any difference in opinion 
with prior medical findings should be 
clearly explained.  The examiner must 
provide a clear explanation for each 
finding and opinion expressed.  

5.	Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based 
on all the evidence of record.  If any 
benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided a 
supplemental statement of the case 
which includes a summary of any 
additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  He and 
his representative should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





